IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RAHEEM MUHAMMAD,                            : No. 48 WAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
DAVID A. NORRIS; CARL HOFFIELD;             :
DAVID CURLEY; RAYMOND URBASH; D             :
AND D AUTO SALVAGE YARDS; TROY              :
HILL GARAGE; ALL FOREIGN AUTO               :
PARTS; WEST PENN MOTOR CLUB;                :
AAA OF PHILADELPHIA,                        :
PENNSYLVANIA: AUTOMOBILE                    :
ASSOCIATION OF AMERICA;                     :
PENNSYLVANIA DEPARTMENT OF                  :
TRANSPORTATION AND THE                      :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.



     Justice Wecht did not participate in the consideration or decision of this matter.